

LEASE MODIFICATION #4


THIS LEASE MODIFICATION #4 (“Lease Modification #4”) is entered into as of the
20th day of April, 2017, by and between Plainsboro Associates, a New Jersey
general partnership (“Landlord”), and Integra LifeSciences Corporation, a
Delaware corporation (“Tenant”). The following statements are a material part of
Lease Modification #4:


WITNESSETH:


WHEREAS, American Biomaterials Corporation, a Virginia corporation, (“ABC”),
entered into a Lease Agreement dated April 16, 1985 which was subsequently
modified and amended pursuant to the Consent Order Approving Settlement dated
October 14, 1988, entered in the United States Bankruptcy Court for the District
of New Jersey (the “Consent Order”) (together with the Lease Agreement, the “ABC
Lease”) as tenant therein, with Landlord covering approximately 10,020 square
feet of space at the address of 105 Morgan Lane, Township of Plainsboro, County
of Middlesex, State of New Jersey as more particularly described in Article I,
Section 1.01 of said ABC Lease (“Premise A”);


WHEREAS, Helitrex, Inc., a New Jersey corporation and wholly owned subsidiary of
ABC, (“Helitrex”), entered into a Lease Agreement dated October 4, 1983 which
was subsequently modified and amended pursuant to Letter Amendments and/or Lease
Modification Agreement dated October 4, 1983, November 2, 1983 and September
1984, and the Consent Order (collectively the “Helitrex Lease”) as tenants
therein, with Landlord covering approximately 14,668 square feet of space
located on Morgan Lane, Township of Plainsboro, County of Middlesex, State of
New Jersey as more particularly described in Article I, Section 1.01 of said
Helitrex Lease (“Premises B”);


WHEREAS, ABC assigned the ABC Lease and Helitrex assigned the Helitrex Lease to
Colla-Tec, Inc., a Delaware corporation (“Colla-Tec”) pursuant to the Order
Confirming the Amended Plan of Reorganization entered by the United States
Bankruptcy Court on September 30, 1988, and Colla-Tec accepted said assignment
and assumed ABC’s and Helitrex’s obligations thereunder arising from and after
November 2, 1988 and Landlord gave its consent to such assignment (The ABC Lease
and Helitrex Lease are sometimes collectively referred to as the “Leases”);


WHEREAS, on or about November 1, 1992, Colla-Tec and Landlord further amended
the Leases (“Lease Modification #1”);


WHEREAS, Colla-Tec was merged into Tenant and by virtue of the merger Tenant
assumed all Colla-Tec’s obligations, rights and responsibilities under the
Leases and Lease Modification #1;


WHEREAS, on or about October 28, 2005, Tenant and Landlord further amended the
Leases and Lease Modification #1 by entering into Lease Modification #2 (“Lease
Modification #2”); and


WHEREAS, by Lease Modification #3 dated as of March 2, 2011 (“Lease Modification
#3”), Landlord and Tenant amended the ABC Lease and Helitrex Lease and
superceded all prior




--------------------------------------------------------------------------------




amendments and modifications to the Leases, including those set forth in Lease
Amendment #1 and Lease Amendment #2; and,


WHEREAS, Landlord and Tenant desire to amend the Leases as further set forth
herein.


NOW, THEREFORE, in consideration of the mutual agreements, covenants, and mutual
representations herein contained and those contained in the Leases and in
reliance thereon, the parties intending to be legally bound hereby mutually
agree as follows:


AS TO THE HELITRIX LEASE


1.Article II, Section 2.01 of the Helitrex Lease shall be modified and amended
to provide that the Term of the Lease and the demise of the Demised Premises
shall be extended so that the same shall now terminate at midnight on October
31, 2029.


2.Article III Section 3.01 of the Helitrex Lease shall be deemed modified to
provide to add the following provision:


The Tenant shall pay to the Landlord for the period commencing on November 1,
2017 and continuing through October 31, 2029 rent in the amount of Two Million
One Hundred Six Thousand Nine Hundred Three Dollars and Twelve Cents
($2,106,903.12) payable in such coin or currency of the United States of America
as at the time of payment shall be legal tender for payment of public and
private debts.


3.Article III Section 3.02 of the Helitrex Lease shall be modified to add the
following at the end of the table:


LEASE YEAR
ANNUAL
MONTHLY
 
 
 
26 through 37
$175,575
$14,631
(11/1/2017 to 10/31/2029)
 
 
at $11.97 per sq. foot
 
 



AS TO THE ABC LEASE


4.Article II Section 2.01 of the ABC Lease shall be modified and amended to
provide that the Term of the Lease and the demise of the Demised Premises shall
be extended so that the same shall now terminate at midnight on October 31,
2029.


5.Article III Section 3.01 of the ABC Lease shall be deemed modified to provide
to add the following provision:


The Tenant shall pay to the Landlord for the period commencing on November 1,
2017 and continuing through October 31, 2029 rent in the amount of One Million
Four Hundred Thirty-Nine Thousand Two Hundred Twenty-Seven Dollars and 80 Cents
($1,439,272.80) payable in such coin or currency of the United States of




--------------------------------------------------------------------------------




America as at the time of Payment shall be legal tender for payment of public
and private debts.


6.Article III Section 3.02 of the ABC Lease shall be modified to add the
following at the end of the table:


LEASE YEAR
ANNUAL
MONTHLY
 
 
 
26 through 37
$119,939
$9,995
(11/1/2017 to 10/31/2029)
 
 
at $11.97 per sq. foot
 
 



AS TO BOTH THE HELITRIX AND ABC LEASES


7.Lease Modification #3, Paragraph 23(A), (B), (C) and (E) shall be deemed
revoked and deleted in their entirety and the following substituted in place
thereof:


The Tenant is hereby granted options to simultaneously renew both the Helitrex
Lease and ABC Lease together each for additional terms of (i) five (5) years
covering the period from November 1, 2029 through October 31, 2034 (“First
Option”) and (ii) five (5) years covering the period from November 1, 2034
through October 31, 2039 (“Second Option”) upon the following terms and
conditions:


A.
At the time of the exercise of any such option to renew and at the time of
renewal, the Tenant shall not be in default in accordance with the terms and
provisions of either of the Leases as amended by Lease Modification #3 and this
Lease Modification #4 and shall be in possession of the Demised Premises
pursuant to each such Lease.



B.
Written notice of the exercise of the First Option must be sent to the Landlord
and received by the Landlord at least nine (9) months before the expiration of
the previous term (i.e., notice for First Option must be given and received by
January 31, 2029). Written notice of exercise of the Second Option must be sent
to the Landlord and received by the Landlord at least nine (9) months before the
expiration of the previous term or extended term. Such written notice by Tenant,
upon receipt by the Landlord shall be irrevocable and shall bind Tenant to the
terms of the Leases as amended by Lease Modification #3 and this and this Lease
Modification #4 for the applicable renewal term.



The rent for the applicable renewal term shall accrue at yearly rates and shall
be payable in advance on the first day of each calendar month during the
applicable renewal term in installments as follows:


(i)
the Helitrex Lease



    






--------------------------------------------------------------------------------




FIRST OPTION
ANNUAL
MONTHLY
 
 
 
Lease Year
$212,686
$17,724
38 through 42
 
 
at $14.50 per sq. foot
 
 



(ii)
the ABC Lease



FIRST OPTION
ANNUAL
MONTHLY
 
 
 
Lease Year
$145,290
$12,108
38 through 42
 
 
at $14.50 per sq. foot
 
 



The renewal rate for the Second Option shall be at the Fair Market Rental Rate
(as such rate is defined in Paragraph 23 (D) of Lease Modification #3).


(C)    During such applicable renewal term all of the terms and conditions of
each Lease, as amended by Lease Modification #3 and this Lease Modification #4,
excluding basic rent, shall apply.


(E)    The rent reserved for and during each applicable renewal term shall be
payable in monthly installments in the manner and to the extent set forth in
each Lease as amended by Lease Modification #3 and this Lease Modification #4.


8.This Lease Modification #4 amends the Leases as amended by Lease Modification
#1, Lease Modification #2, and Lease Modification #3.


9.Except as otherwise specifically provided for herein, the Leases shall
continue in full force and effect and Landlord and Tenant and their successors
and permitted assigns shall be and remain bound by all of the terms and
conditions thereof.


Rest of page intentionally blank, signatures to follow.




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands and seals
the date and year first above written and acknowledge one to the other that they
possess the requisite authority to enter into this transition and to sign this
Agreement.
        
    
TENANT:


Integra LifeSciences Corporation


By: /s/ John Mooradian
Name: John Mooradian
Title: CVP, Global Operations
    


LANDLORD:


Plainsboro Associates


By: /s/ Stuart R. Alpert
Name: Stuart R. Alpert
Title: Partner
    






